DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of claims: 
	Claims 63, 65, 66, 67, 68, 70-73, 76, 78, 91, 94-95 are amended. Claim 96 is new. Claims 63-73, 76-78, 91-96 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 was filed after the mailing date of the first Office Action on 08/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 63-73, 76-78, 91-95 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
These claims encompass compositions comprising any Cas9 and a cationic lipid, a cationic polymer or both where the Cas 9 is associated with a gRNA where the composition is capable of delivering the Cas9 protein to the interior of a cell. The claims appear to recite a composition comprising the function of a protein/gRNA (Cas9/gRNA) from any source and with no associated structure. Furthermore claim 67 recites a wild type Cas9 protein or a variant thereof or a dCas9 or a variant thereof. 
	
	Applicants argument and claim amendment has been carefully considered and found persuasive. This rejection is withdrawn.

Withdrawn -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-73, 76-78 and 90-94 were rejected under 35 U.S.C. 103 as being unpatentable over Siksnys et al. (US 20150050699; corresponds to WO 2013142578) in view of Chu et al. (US 7479573) and Sells et al. (1995 Biotechniques 19(1): 72-76, 78 see attached abstract). 

Chu et al. disclose that cationic lipid formulations can deliver DNA molecules alone and can also be used in conjunction with peptides or proteins to enhance cellular and/or nuclear uptake (col. 62 lines 48-54). Furthermore, Sells et al. also disclose that a polycationic lipid preparation can be used to deliver proteins into tissue culture (p. 72-76, 78). 
Applicants claim amendment was carefully considered. This rejection is withdrawn however the following rejection is applied.

	The new limitation in independent claim 63 comprising "… where the Cas9 protein is fused to a functional effector protein" has necessitated additional reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-73, 76-78 and 90-96 are rejected under 35 U.S.C. 103 as being unpatentable over Albert Chang (Multiplexed activation of endogenous genes by CRISPR-on, an RNA-guided transcriptional activator system. Cell Research (2013) 23:1163-1171. Cheng from hereon).
Claims 63 is drawn to a composition comprising a Cas9 protein and a cationic lipid wherein the Cas9 protein is associated with a gRNA, and wherein the Cas9 protein is fused to a functional effector protein. Claims 64 and 65 state that the composition has low toxicity having at least 60% viability when transfected into cells. Claim 66 recites the lipofection using various 
Claim 67 states that the Cas9 protein can be a mutant with nickase activity or kinase inactive. Claim 68 recites that the functional effector proteins are fused to Cas9 and they are either a transcription activator or a transcription repressor. Claim 69 recites that the transcription activator is VP16, VP64 and p65. Claim 91 recites that the composition is administered to a subject. Claim 92 states introducing the Cas9 protein into a cell by contacting the fusion construct comprising the Cas9, the gRNA and the functional effector. Claim 93 states that the transcription repressor is a KRAB protein or a SID protein.
Chang et al teaches providing a composition comprising CRISPR/Cas-based fused to a transcription activator (CRISPR-on), where the Cas9 was modified by introducing a H840A mutation in the human codon-optimized Cas9(D10A) nickase to create a nuclease-deficient dCas9 (H840A; D10A) and fused a 3× minimal VP16 transcriptional activation domain (VP48) (thus a functional effector protein) to its C-terminus (dCas9VP48) (see Figure 1A) thus is obvious over claim 94. Claim 93 states that the transcription repressor is a KRAB protein or a SID protein. Chang et al teach that the transcription repressor fused to Cas9 can be a KRAB domain thus claim 93 would have been obvious.
Chang et al also teach transfection comprising the Cas9 fusion (Cas9VP48) into a cell (see page 1164 1st column, paragraph 2) and use plasmid PX355 which contains the nuclear localization signal (NLS) (see page 1169) thus claim 95 is obvious.
Chang et al do not specifically mention the degree of toxicity or the cationic lipid as Lipofectamine® 2000, Lipofectamine® 3000, Lipofectamine, RNAiMAX, and Lipofectamine® LTX  as claimed in claims 63-65, 66. 
Xfect® mESC transfection reagent (Clontech). Thus substituting the Xfect® of Chang with another commercially available transfection reagent selected from Lipofectamine® 2000, Lipofectamine® 3000, Lipofectamine, RNAiMAX, and Lipofectamine® LTX would have been prima facie obvious to a person of ordinary skill in the art.  
Therefore at the time of the instant disclosure, claims 67, 68 , 69, 94 and 96 were prima facie obvious because Chang discloses a composition comprising CRISPR/Cas-based fused to a transcription activator (CRISPR-on), where the Cas9 was modified by introducing a H840A mutation in the human codon-optimized Cas9(D10A) nickase to create a nuclease-deficient dCas9 (H840A; D10A) and fused a 3× minimal VP16 transcriptional activation domain (VP48) (thus a functional effector protein) to its C-terminus (dCas9VP48) (see Figure 1A). 
Furthermore ensuring that transfection has greatly reduced toxicity or does not result in elevated toxicity is clearly obvious for a person of skill in particular in this art because modifying gene expression in a cell such as HeLa cells or mouse embryonic cells according to Chang et al. would require high level of viability following transfection with reagents such as Xfect®. Both Applicant and Chang use commercially available reagents suitable for transfecting host cells. Therefore substituting one suitable reagent for another would have been prima facie obvious to a person in the art. 
In conclusion, at the time of the instant disclosure, claims 63-73, 76-78 and 90-96 were prima facie obvious to the ordinary skill in the art.

Maintained -Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 63-67, 91, 92, 95 and 96 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 15 and 22-27 of U.S. Patent No. 10,682,410 B2 ('410 from hereon) in view of Chang et al. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘410 claims are drawn to compositions comprising a Cas9 protein, a cationic lipid and a guide RNA and where the composition exhibits low toxicity when administered where at least 60% cell viability occurs following administration of the composition. Thus claim 64-65 in the instant application are obvious over claims 2, 22-24 of '410. Furthermore, instant claim 66 is obvious over claim 4 of '410. Claim 67 and 94 in the instant application is obvious over claim 5 of '410. Claim 91 in the instant application is obvious over claim 7 of '410. Claims 92 is obvious over . 
What '410 does not teach is where the Cas9 is fused to a functional effector protein. However Chang clearly teaches providing a composition comprising CRISPR/Cas-based fused to a transcription activator (CRISPR-on), where the Cas9 was modified by introducing a H840A mutation in the human codon-optimized Cas9(D10A) nickase to create a nuclease-deficient dCas9 (H840A; D10A) and fused a 3× minimal VP16 transcriptional activation domain (VP48) (thus a functional effector protein) to its C-terminus (dCas9VP48) (see Figure 1A). Chang et al also teach transfection comprising the Cas9 fusion (Cas9VP48) into a cell (see page 1164 1st column, paragraph 2).
 Therefore claims 63-67, 91, 92 and 96 are obvious over claims 1-5, 7-8, 15 and 22-27 of U.S. Patent No. 10,682,410 B2 ('410 from hereon) in view of Chang et al.

Claims 63-73, 76-78 and 91-96 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-19 of U.S. Patent No. 9,737,604 ('604 from hereon) in view of Chang et al. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘604 claims are drawn to compositions comprising a Cas9 protein, a cationic lipid and a guide RNA. Claims 1-9, 12-19 of U.S. Patent No. 9,737,604 are species of claims 63-73, 76-78 and 91-95. For example claim 1 in '604 is drawn to a composition comprising a Cas9 protein and a cationic lipid, wherein the Cas9 protein is associated with a guide RNA (gRNA), and the composition is capable of delivering the Cas9 protein associated with the gRNA to the nucleus of a cell, wherein the Cas9 .
What '604 does not teach is where the Cas9 is fused to a functional effector protein. However Chang clearly teaches providing a composition comprising CRISPR/Cas-based fused to a transcription activator (CRISPR-on), where the Cas9 was modified by introducing a H840A mutation in the human codon-optimized Cas9(D10A) nickase to create a nuclease-deficient dCas9 (H840A; D10A) and fused a 3× minimal VP16 transcriptional activation domain (VP48) (thus a functional effector protein) to its C-terminus (dCas9VP48) (see Figure 1A). Chang et al also teach transfection comprising the Cas9 fusion (Cas9VP48) into a cell (see page 1164 1st column, paragraph 2). Therefore claims 63-73, 76-78 and 91-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-19 of U.S. Patent No. 9,737,604 ('604 from hereon) in view of Chang et al.
Conclusion: No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 408-917-7584.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           March 16, 2022